PER CURIAM.
Andre Slaton appeals his convictions and sentences for attempted armed robbery and burglary with an assault therein. We reverse the convictions and remand for a new trial.
The defendant claims that the lower court, based on inadequate objections by the State, erroneously required him to proffer reasons for peremptorily challenging two different prospective jurors. Both challenges were disallowed and the jurors ultimately sat on the panel that convicted the defendant. We agree that the State’s objections in both instances were insufficient to dispel the presumption of validity which attached to the defendant’s challenges. Holiday v. State, 665 So.2d 1089 (Fla. 3d DCA 1996); Pride v. State, 664 So.2d 1114 (Fla. 3d DCA 1995). *599Accordingly, we reverse the convictions and remand for a new trial. In view of our resolution of the case on this point we decline to address the defendant’s other contentions.
Reversed and remanded for a new trial.